Citation Nr: 0707274	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-14 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hand 
disability. 

2.  Entitlement to service connection for hernia repair.

3.  Entitlement to service connection for bilateral foot 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from September 1967 to June 
1970, and April 1978 to November 2000.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in January 2004 of the 
Department of Veterans Affairs (VA), Roanoke, Virginia, 
regional office (RO).  The veteran provided testimony at a 
hearing before the undersigned Veterans Law Judge in August 
2006.  A transcript of that hearing is of record.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In testimony before the undersigned in August 2006, the 
veteran identified VA medical centers and non-VA medical 
facilities that provided him with medical treatment.  Though 
some of the identified records may have already been 
associated with the claims folder, it is not clear that the 
record is complete.  VA has a duty to assist the veteran in 
obtaining and incorporating these records into the claims 
file before the Board may adjudicate the claim on the merits.  
38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary releases 
from the veteran, the RO should also 
obtain medical records from the following:

All medical records from the veteran's 
primary care provider located at Fort 
Myers from November 2000 through the 
present. 

A 2005 or 2006 QTC examination report 
performed by Chantilly Family Practice 
Center, located at 4437 Brookfield 
Corporate Drive, Chantilly, Virginia 
20151.

Complete treatment reports from Hand-N-
Hand Therapy, LLC, located at 4141 N. 
Henderson Road, Plaza Suite 8, Arlington, 
VA 22203.  

If records cannot be obtained from any of 
these sources, and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case (SSOC) and given the 
opportunity to respond thereto.     

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


